DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/RestrictionREQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 27-35, drawn to a method of reducing the occurrence of excessive fibrin formation in a patient comprising administering to said patient an effective dose of a MEK1/2 inhibitor selected from the group comprising Trametinib (GSK1120212), Cobimetinib (XL518), Binimetinib (MEK162), Selumetinib, PD-325901, CI-1040, TAK-733, and any combination thereof, sufficient to reduce the fibrin formation.
Group II, claim(s) 36-39, drawn to a method of reducing the severity of adhesion due to surgery comprising: administering to a patient undergoing a surgical procedure at least .
Group III, claim(s) 40-45, drawn to a method of treating pulmonary fibrosis comprising administering to a patient suffering from or susceptible to formation of pulmonary fibrosis an effective amount of a MEK1/2 selected from the group comprising Trametinib (GSK1120212), Cobimetinib (XL518), Binimetinib (MEK162), Selumetinib, PD-325901, CI-1040, TAK-733, U0126 and any combination thereof.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
For any of Groups I-III elected, Applicant must also elect under (i):
(i) a single MEK 1/2 inhibitor or each MEK 1/2 inhibitor compound in a single disclosed combination of two or more MEK 1/2 inhibitors; elect (claims 27, 28, 30, 31, 33, 34, 36, 37, 38, 39, 40, 41):
(i-a) Trametinib (GSK1120212), 
(i-b) Cobimetinib (XL518), 
(i-c) Binimetinib (MEK162), 
(i-d) Selumetinib, 
(i-e) PD-325901, 
(i-f) CI-1040, 

(i-h) two or more MEK 1/2 inhibitors; if elected, elect each MEK 1/2 inhibitor compound from (i-a)-(i-g) present in a single disclosed combination.
(Note: Applicant is cautioned that the election of a MEK 1/2 inhibitor or a combination of MEK 1/2 inhibitors not disclosed as originally filed may be considered New Matter.)
And
If Group I is elected, Applicant must also elect under (ii):
(ii) a single proximity to surgical procedure:
(ii-a) administration both after and prior to a surgical procedure (claim 32),
(ii-b) administration prior to a surgical procedure (claim 29), not including (ii-a),
(ii-c) excessive fibrin formation is an abdominal adhesion caused by an abdominal surgery, not including (ii-a)-(ii-b) (claim 35), or
(ii-d) reduction of excessive fibrin, not including surgical limitations of (ii-a)-(ii-c) (claim 27).
And
If Group II is elected, Applicant must also elect under (iii):
(iii) a single sequence:
(iii-a) administering before or during a surgical procedure, and daily for at least seven days post-surgery (claim 36), or
(iii-b) administering daily for at least seven days post-surgery, not including (iii-a) (claim 38).
Applicant is required, in reply to this action, to elect each applicable single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 27, 29, 36, 38, 40.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Inventions I-III lack unity of invention because even though the inventions of these groups require the technical feature of administration of a MEK 1/2 inhibitor to a patient, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Lugowska et al. (“Trametinib: a MEK inhibitor for management of metastatic melanoma”; 2015; OncoTargets Ther.;8:2151-2259; DOI https://doi.org/10.2147/OTT.S72951).  Lugowska teaches administration of the MEK inhibitor trametinib to patients (abstract), anticipating the technical feature linking the inventions.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611